Name: Commission Regulation (EEC) No 187/89 of 26 January 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 1 . 89 Official Journal of the European Communities No L 23/27 COMMISSION REGULATION (EEC) No 187/89 of 26 January 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1115/88 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 4026/88 (3) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 4026/88 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto.  Article 2 This Regulation shall enter into force on 6 February 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 183, 16. 7. 1980, p. 1 . 0 OJ No L 110, 29. 4. 1988, p. 36. (J) OJ No L 355, 23 . 12. 1988, p. 19. No L 23/28 Official Journal of the European Communities 27. 1 . 89 ANNEX to the Commission Regulation of 26 January 1989 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 6 from 6 to 12 February 1989 Week No 7 from 13 to 19 February 1989 Week No 8 from 20 to 26 February 1989 Week No 9 from 27 February 1989 to 5 March 1989 0104 10 90 (') 139,247 141,000 142^60 143,627 0104 20 90 0 139,247 141,000 142,260 143,627 0204 10 000 296,270 300,000 302,680 305,590 0204 21 00 0 296,270 300,000 302,680 305,590 0204 22 10 0 207389 210,000 211,876 213,913 0204 22 30 0 325,897 330,000 332,948 336,149 0204 22 50 (2) 385,151 390,000 393,484 397,267 0204 22 90 0 385,151 390,000 393,484 ' 397,267 0204 23 00 0 539,211 546,000 550,878 556,174 0204 50 11 0 296,270 300,000 302,680 305,590 0204 $0 13 0 207,389 210,000 211,876 213,913 0204 50 15 0 325,897 330,000 332,948 336,149 0204 50 19 0 385,151 390,000 393,484 397,267 0204 50 31 0 385,151 390,000 393,484 397,267 0204 50 39 0 539,211 546,000 550,878 556,174 0210 90 11 0 385,151 390,000 393,484 397,267 0210 90 19 (3j 539,211 546,000 550,878 » 556,174 (*) The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. 0 The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (J) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.